Case 5:20-cv-00109-SMH-MLH Document 11 Filed 01/28/21 Page 1 of 1 PageID #: 33




                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                 SHREVEPORT DIVISION

 CAROLYN HARRIS                                    CIVIL ACTION NO. 20-109-P

 VERSUS                                            CHIEF JUDGE HICKS

 WARDEN GOODWIN, ET AL.                            MAGISTRATE JUDGE HORNSBY

                                    JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate Judge

 previously filed herein, and after an independent review of the record, and noting the lack

 of written objections filed by Plaintiff, and determining that the findings are correct under

 the applicable law;

        IT IS ORDERED that Plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE

 for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

        THUS DONE AND SIGNED, in chambers, at Shreveport, Louisiana, on this 28th

 day of January, 2021.
